COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JESUS SOLIS,                                   §                No. 08-17-00007-CR

                       Appellant,                §                  Appeal from the

  v.                                             §                 120th District Court

  THE STATE OF TEXAS,                            §             of El Paso County, Texas

                        State.                   §                (TC# 20130D02293)

                                             §
                                           ORDER

       The Court received and filed the supplemental clerk’s record as requested in its order issued

March 1, 2017. Therefore, the appeal is reinstated. The trial court has entered a judgment nunc

pro tunc reflecting that Appellant was sentenced in open court on October 31, 2016. We conclude

that the notice of appeal was timely filed. Further, the Court Reporter’s request for an extension

of time to file the reporter’s record is GRANTED. The reporter’s record is due April 2, 2017.

       IT IS SO ORDERED this 3rd day of March, 2017.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.